Citation Nr: 1434384	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-23 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Nebraska-Western Iowa


THE ISSUES

1.  Entitlement to payment or reimbursement of private medical expenses incurred at Faith Regional Health Services in Norfolk, Nebraska, from May 2, 2010 to May 4, 2010.

2.  Entitlement to payment or reimbursement of private medical expenses incurred on June 7, 2010, at the NE Nebraska Cardiology Consultants.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel



INTRODUCTION

The Veteran served on active duty from September 1960 to August 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the Medical Administration Service (MAS) of the Department of Veterans Affairs' (VA) Nebraska-Western Iowa Health Care System (NCHCS). 

In August 2012, the Veteran and his wife testified at a Travel Board hearing in front of the undersigned.  A transcript of the hearing has been associated with the claim file.  

The Board notes that, in regards to the treatment at Faith Regional Health Services, the RO has reimbursed the Veteran for the treatment provided in the emergency room on May 1, 2010.  The denial of reimbursement was pertaining to the treatment from May 2, 2010 to May 4, 2010 which followed the treatment at the emergency room.  The issue has been recharacterized on the title page to reflect the dates of the treatment for which reimbursement is still being sought.

The Board has reviewed the Veteran's Virtual VA file and finds there are no additional relevant records contained therein.


FINDINGS OF FACT

1.  On May 1, 2010, the Veteran sought treatment at the Faith Regional Health Services in Norfolk, Nebraska.  He was subsequently admitted and remained hospitalized at that facility until May 4, 2010.

2.  On June 7, 2010, the Veteran sought treatment at the NE Nebraska Cardiology Consultants in Norfolk, Nebraska.  

3.  The private medical expenses incurred by the Veteran from May 1, 2010 to May 4, 2010 at Faith Regional Health Services, and on June 7, 2010 at the NE Nebraska Consultants were not authorized by VA.
 
4.  At the time he sought treatment, service connection was in effect for exertional dyspnea, rated at 60 percent disabling, bilateral hearing loss, rated at 30 percent disabling, and tinnitus, rated at 10 percent disabling.
 
5.  The private medical services provided to the Veteran from May 2, 2010 to May 4, 2010, and on June 7, 2010 did not involve circumstances in which a prudent layperson would have reasonably expected that delay in seeking immediate medical attention for treatment would have been hazardous to life or health.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of private medical expenses for services performed from May 2, 2010 to May 4, 2010, at Faith Regional Health Services have not been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.54, 17.1000-17.1002 (2013).

2.  The criteria for payment or reimbursement of private medical expenses for services performed on June 7, 2010, at NE Nebraska Consultants have not been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.54, 17.1000-17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board is satisfied that all relevant facts regarding the issue decided below have been properly developed, and no further assistance to the Veteran is required in order to comply with the duty to notify or assist.  VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

However, the United States Court of Appeals for Veterans Claims (Court) ruled in Manning v. Principi, 16 Vet. App. 534, 542-43 (2002), that the provisions of VCAA are not applicable where the law, not the factual evidence, is dispositive.  In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court held that the provisions of VCAA are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  As this case concerns a legal determination of whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C.A. §1725 and 1728, the provisions of VCAA are not applicable.  The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, a Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38. 38 C.F.R. § 17.132.  Here, the Veteran was notified of the reasons and bases for the denial and of his appellate rights.

38 C.F.R. § 17.54 - Prior Authorization

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.54. 

The Veteran has not alleged, and the evidence does not show, that he sought and received prior authorization from VA for the treatment he received at Faith Regional Health Services or the NE Nebraska Cardiology Consultants, nor was an application for authorization made to VA within 72 hours of the services rendered.  Similes v. Brown, 6 Vet. App. 555, 556 (1994) (noting that the determination as to whether VA gave prior authorization for non-VA medical care received at a private facility is factual, rather than medical, in nature).  In the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.53, and 17.54 for medical services received at Faith Regional Health Services from May 2, 2010 to May 4, 2010, or the NE Nebraska Cardiology Consultants on June 7, 2010.

Reimbursement Claims - Without Prior Authorization

VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of these amendments was to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728. 

The regulatory amendments made the following revisions in accordance with the Act: (1) requiring VA to reimburse the covered costs for emergency care received at non-VA facilities for eligible veterans under §§ 1725 and 1728; (2) extending VA's payment authority for emergency treatment received at a non-VA facility until "such time as the veteran can be transferred safely to a [VA] facility or other Federal facility and such facility is capable of accepting such transfer," or until such transfer was accepted, so long as the non-VA facility "made and documented reasonable attempts to transfer the veteran to a [VA] facility or other Federal facility"; and (3) making the definition of "emergency treatment" in § 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard.  The amendments likewise affected 38 C.F.R. §§ 17.120, 17.121, 17.1001, 17.1002, 17.1005, 17.1006, 17.1008.  The effective date of these amendments was January 20, 2012.  See 76 Fed. Reg. 79067 -79072 (Dec. 21, 2011). 

As the episode of care in the Veteran's case and the certification of this appeal to the Board are prior to the effective date of the amendments, the Board will apply the previous criteria.  For the reasons discussed below, the disposition of this claim would remain the same regardless of which version is applied.

      A.  38 U.S.C.A. § 1728 

Reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1728.  Generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that (a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i); (b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728 ; 38 C.F.R. § 17.120.  All three of these requirements must be met before payment may be authorized.  Zimick v. West, 11 Vet App. 45, 49 (1998).

At the time the Veteran sought the treatment at issue, service connection was in effect for exertional dyspnea, rated 60 percent disabling, tinnitus, rated 10 percent disabling, and bilateral hearing loss, rated 10 percent disabling; and the Veteran was not participating in a rehabilitation program under 38 U.S.C. Chapter 31.

The Veteran does not contend that the treatment he received at Faith Regional Health Services from May 2, 12010 to May 4, 2010, or at NE Nebraska Cardiology Consultants on June 7, 2010 was for or was somehow related to a service-connected disability.  Moreover, the evidence does not suggest any link between the Veteran's service-connected disabilities and his treatment from May 2, 2010 to May 4, 2010, or June 7, 2010.  Moreover, the Veteran did not have a total disability rating resulting from service connected disabilities or that the Veteran was participating in a rehabilitation program.  Accordingly, the criteria for payment under 38 U.S.C.A. § 1728 are not met, and reimbursement for medical expenses under 38 U.S.C.A. § 1728; 38 C.F.R. 17.120, must be denied.

      B. 38 U.S.C.A. § 1725 

Payment for or reimbursement of emergency services for nonservice-connected disorders in non-VA facilities may be authorized under the Millennium Health Care Act.  See 38 U.S.C.A. § 1725, as implemented at 38 C.F.R. § 17.1002.  To be eligible for reimbursement under this authority, all of the following conditions must be satisfied: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public. 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002. 

Treatment records for Faith Regional Health Services show that the Veteran presented to the emergency room on May 1, 2010 with symptoms of crescendo angina.  He reported he did a fair amount of gardening when he developed a severe discomfort.  Because of the chest discomfort and shortness of breath he went to the emergency room.  He was pain free by the time he got to the emergency room.  EKG had nonspecific changes.  Blood pressure was 142/68.  After discussion with the doctor at the emergency department, the decision was made to hospitalize the Veteran on a rule-out protocol and for evaluation of his coronary disease further.  The assessment was crescendo angina with remote history of coronary bypass, representing either progression of native vessel disease or graft failure, diabetes mellitus, mild renal insufficiency and history of hyperlipidemia.  He was admitted to the hospital on May 2, 2010.

On May 3, 2010, he underwent a left heart catheterization with coronary angiography and left ventriculography, right femoral artery angiogram, saphenous vein graft visualization, and left internal mammary arteriography.  The preoperative diagnosis was unstable angina and post-operative diagnosis was severe 3 vessel coronary artery disease.  

He was discharged on May 4, 2010 in stable and improved condition.  

On June 7, 2010, he was seen at the NE Nebraska Cardiology Consultants for a cardiology follow-up appointment.  

A VA clinical review of July 2010 made for purposes of the claim for reimbursement, states that the heart catheterization done on May 3, 2010 should have been done at the VA.  It was noted that the Veteran was in a private room and not in intensive care prior to the surgery.  The point of stability was identified as May 2, 2010 and it was noted that the heart catheterization was not emergent.  He should have been transferred from the emergency room to the VA as he was pain free and stable.

A second VA clinical review was conducted in March 2011.  The opinion noted that the heart catheterization of May 3, 2010 was non emergent.  The Veteran was in the hospital for 24 hours prior to the catheterization.  He was stable and pain free and should have been transferred to the VA.  There was no call for treatment.  It was noted that the initial review approved the emergency room as the point of stability.  He was in observation, then two days in a private room with telemetry.  He has never been inpatient at the VA.  Finally, it was further explained that the 24 hour delay in pursuing the heart catheterization establishes stability and he could have been transferred to the Omaha VA Medical Center.

A July 2012 letter form the Veteran's private physician, Dr. T.R.B., states that at the time of treatment from May 2, 2010 to May 4, 2010 the Veteran presented with an acute coronary syndrome and unstable angina with culprit lesion being occlusion of a saphenous vein graft from a previous bypass surgery.  

At the August 2012 hearing, the Veteran testified that he was too weak to have gone to the VA hospital which was hundreds of miles away.    

After reviewing the Veteran's claims file, the Board finds that the private medical services sought by the Veteran from May 2, 2010 to May 4, 2010, did not involve circumstances in which a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Moreover, he was stable and could have been either discharged or transferred to the VA.  Significantly, the records reflect that the Veteran sought emergency treatment for chest pain and discomfort.  However, at the time he was seen at the emergency room, he was noted to be pain free.  He was hospitalized on May 2, 2010 on a rule-out protocol and to further evaluate his coronary artery disease, not for continued management of his symptoms.  Indeed, at the time of the admission, his initial symptoms had subsided.  Moreover, as noted by the VA physician in the clinical review, the cardiac catheterization was done 24 hours after hospitalization.  The wait implies that there was no emergency in conducting the surgery.  

Similarly, the Board finds that a prudent layperson would not have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  While the symptoms of chest pain and discomfort are significant, the evidence does show that a prudent layperson could have and would have sought a transfer to the VA hospital in Omaha, Nebraska, as opposed to remaining at the Faith Regional Health Services.  Indeed, there was a 24 hour period prior to the surgery during which a transfer could have been sought.  The wait in time prior to the surgery clearly shows that seeking the transfer would not have been hazardous to life or health.  There is no evidence indicating that VA or other Federal facilities were not feasibly available.  Finally, no attempt to use VA facilities was shown.

Accordingly, the criteria for payment or reimbursement for private medical expenses incurred from May 2, 2010 to May 4, 2010, at Faith Regional Health Services have not been met.  As the law requires that all of the conditions of 38 C.F.R. § 17.1002 be satisfied in order for payment or reimbursement of unauthorized medical expenses, such payment is not warranted in this case.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1002. 

With regards to the treatment received on June 7, 2010, the Board notes that the treatment sought was a follow-up consult for the surgery performed on May 3, 2010.  No records report the Veteran being in any kind of distress on June 7, 2010.  Therefore, nothing in the record shows that going to the VA for a follow-up consult would have been hazardous to his life.  

The Board acknowledges the Veteran's argument that he was too weak to go to the VA hospital either in May or June.  However, if he had sought a transfer to the VA in May, it is conceivable that the transportation would have been provided for him.  

As to the follow-up appointment in June 2010, the treatment records show that he specifically denied having had any chest pain, pressure or tightness since the surgery.  He reported leg weakness but only occasionally.  He reported some fatigue, but not constant.  Moreover, he reported doing things around the house including going up and down the stairs.  Finally, at the hearing, he testified he was not told he could not go to the VA in Omaha.  Rather, he specifically stated he chose not to go as he felt he was in no condition to go so far.  

While the Board recognizes the Veteran is competent to report symptomatology and sympathizes with his reports of symptoms, there is nothing in the record to support his allegations that he was too weak to go to the VA in Omaha for the follow-up appointment.  Therefore, the Board finds that the services rendered on June 7, 2010 were not of an emergent nature and the Veteran could have sought treatment at the VA.  Accordingly, reimbursement for the treatment on June 7, 2010 is denied.  

In reaching these conclusions, the Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable in this case.  The Board is also without authority to grant benefits simply because it might perceive the result to be equitable.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  The Board further observes that no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992); Office of Personnel Management v. Richmond, 496 U.S. 414 (1990). 



ORDER

Payment or reimbursement of unauthorized medical expenses incurred by the Veteran from May 2, 2010 to May 4, 2010, at Faith Regional Health Services, is denied.

Payment or reimbursement of unauthorized medical expenses incurred by the Veteran on June 7, 2010 2010, at NE Nebraska Cardiology Consultant, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


